UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q UNITED STATES OIL AND GAS CORP (Exact name of registrant as specified in its charter) Delaware 26-0231090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11782 Jollyville Road, Suite 211B Austin, Texas 78759 (Address of Principal Executive Offices including Zip Code) Issuer’s telephone number: (512) 464-1225 þ Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 OR ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of November 11, 2011, there were 2,337,209,521 shares of the issuer’s common stock, $0.000003 par value, outstanding. Caution Regarding Forward-Looking Information; Risk Factors This quarterly report on Form 10-Q contains forward-looking statements. From time to time, our public filings, press releases and other communications will contain forward-looking statements. Forward-looking information is often, but not always, identified by the use of words such as “anticipate”, “believe”, “expect”, “plan”, “intend”, “forecast”, “target”, “project”, “may”, “will”, “should”, “could”, “estimate”, “predict” or similar words suggesting future outcomes or language suggesting an outlook. Forward-looking statements in this quarterly report on Form 10-Q include, but are not limited to, statements with respect to expectations of our prospects, future revenues, earnings, activities and technical results. Forward-looking statements and information are based on current beliefs as well as assumptions made by, and information currently available to, us concerning anticipated financial performance, business prospects, strategies and regulatory developments. Although management considers these assumptions to be reasonable based on information currently available to it, they may prove to be incorrect. The forward-looking statements in this quarterly report on Form 10-Q are made as of the date it was issued and we do not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise, except as required by applicable law. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, and risks that outcomes implied by forward-looking statements will not be achieved. We caution readers not to place undue reliance on these statements as a number of important factors could cause the actual results to differ materially from the beliefs, plans, objectives, expectations and anticipations, estimates and intentions expressed in such forward-looking statements. These risks and uncertainties may cause our actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by any forward-looking statements. When relying on our forward-looking statements to make decisions, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Our public filings are available at www.usaoilandgas.com and on EDGAR at www.sec.gov. Please see Part I, Item1A—“Risk Factors” of our Annual Report on Form 10-K, as well as Part II, Item IA—“Risk Factors” of this quarterly report on Form 10-Q, for further discussion regarding our exposure to risks. Additionally, new risk factors emerge from time to time and it is not possible for us to predict all such factors nor to assess the impact such factors might have on our business or the extent to which any factor or combination of factors may cause actual results to differ materially from those contained in any forward looking statements. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. Item 1. Financial Statements UNITED STATES OIL AND GAS CORP CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2011 December 31, 2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted Cash Accounts receivable – trade, net Inventory Prepaid Expenses Other current assets - Current assets of Discontinued Operations Cash and cash equivalents - - Restricted Cash Accounts receivable – trade, net Inventory Prepaid Expenses Other current assets Total Current Assets Property and equipment, net Other Assets: Deposits - Intangible Assets, net Goodwill Assets of Discontinued Operations Property and equipment, net Other Assets: Goodwill Deposits - Intangible Assets, net Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Notes Payable – Current Related Party Notes Payable – Current Common Stock Payable – Related Party - Convertible Notes Payable, net of discount Deferred Revenue - Derivative Liability Accounts Payable Accrued Expenses Interest Payable Current Liabilities of Discontinued Operations Accounts Payable Accrued Expenses Lines of Credit Total Current Liabilities Notes Payable – Long Term Convertible Notes Payable – Long Term, net of discount Related Party Notes Payable – Long Term - Liabilities of Discontinued Operations Related Party Notes Payable – Long Term Total Liabilities Stockholders’ Equity (Deficit) Common Stock, .000003 par value, 5,000,000,000 shares authorized, 2,337,209,521 and 1,590,690,900 outstanding at September 30, 2011 and December 31, 2010, respectively Preferred Stock, .001 par value, 10,000,000 shares authorized, 54,163 and 115,638 issued and outstanding at September 30, 2011 and December 31, 2010, respectively pari passu or senior to any new preferred shares, convertible to common at 80%of market price, callable by the Company any time at $6 per share, dividends shall not accrue unless declared, $5 per share liquidation preference 54 Additional Paid In Capital Retained Deficit ) ) Total Stockholders’ Equity (deficit) ) ) Total Liabilities and Stockholders’ Equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 United States Oil and Gas Corp Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Restated, see Note 3 Restated, see Note 3 SALES, net $ Cost of Goods Sold Gross Profit Operating Expenses: Salaries and Benefits Consultant Fees Service and Prospecting Fees Travel and Entertainment Professional Fees General and Administrative Repairs and Maintenance Depreciation Amortization Change in A/R provision ) Other Operating Expense - Total Operating Expenses Income (Loss) from Operations ) Non-Operating Income (expense): Interest Income - 20 Interest Expense ) Accretion Expense on Convertible Notes ) Loss on Conversion of Debt - - ) - Gain (loss) on Derivative Liability ) ) Finance Fee - - ) ) Other Income (loss) ) Total Non-Op. Inc.(expense), net ) ) ) Income (Loss) Before Income Taxes ) Income Tax Expense (benefit) - - Net Loss from Continuing Operations ) Net Income (Loss) from Discontinued Operations ) ) NET INCOME (LOSS) $ ) $ $ ) $ ) Earnings Per Share: From Continuing Operations Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) From Discontinued Operations Basic $ $ $ ) $ Diluted $ $ $ ) $ Net Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Wtd. avg. shares outstanding basic Wtd. avg. shares outstanding diluted 1, 491,764,813 The accompanying notes are an integral part of these consolidated financial statements. 2 United States Oil and Gas Corp Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Restated, see Note 3 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash (used) provided by operating activities: Loss on conversion of debt - Amortization of discount on debt Amortization of deferred financing costs - Fee to extend note's maturity - Shares issued for services - Gain/Loss on derivative liabilities ) Change in accounts receivable provision Depreciation expense Impairment of Goodwill - Loss on fixed asset disposal - Amortization of intangibles Gain on preferred stock received ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) ) Other current assets ) Accounts payable Accrued expenses Deferred revenue/tax ) CASH(USED) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for purchase of fixed assets ) ) CASH USED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of stock - Borrowings on convertible debt Financing costs for debt offering ) - Borrowings on letters of credit, net Borrowings on debt - Principal payments on debt ) ) Borrowings on related party debt - Principal payments on related party debt ) ) CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH CASH AT BEGINNING OF YEAR CASH AT PERIOD END $ $ NON-CASH TRANSACTIONS Conversion of related party debt - Conversion of convertible debt and accrued interest to common stock Derivative liability from issuance of convertible notes payable (recorded as discount on debt) - Settlement of portion of derivative liability Shares issued for stock payable - The accompanying notes are an integral part of these consolidated financial statements. 3 UNITED STATES OIL AND GAS CORP Notes to Unaudited Consolidated Financial Statements Note 1.Organization, Nature of Operations, Concentration of Credit Risk, and Summary of Significant Accounting Policies United States Oil and Gas Corp (the “Company”), a Delaware corporation, was organized in 1988. The principal business activity of the Company is the acquisition and subsequent management of domestic oil and gas service companies, with particular focus on those companies that primarily market and distribute refined fuels, distillates (liquid petroleum products that are burned in afurnaceor boiler for the generation of heat or used in anenginefor the generation of power) and propane to retail and wholesale customers. The Company’s principal executive office is located in Austin, Texas. The Company acquired its first company, Turnbull Oil, Inc. (“Turnbull”), located in Plainville, Kansas, on May 15, 2009. On January 1, 2010, the Company acquired its second wholly owned operating subsidiary, United Oil & Gas, Inc. (“United”), located in Bottineau, North Dakota. Turnbull is a corporation organized under the laws of Kansas. Its wholly owned subsidiary, Basinger, Inc., is also a corporation organized under the laws of Kansas. The corporations are bulk distributors of petroleum products from Plainville, Palco, Hill City and Utica, Kansas. Their primary customers are businesses in the agricultural and oil related industries in Kansas. The Company sold Turnbull in October 2011. For a description of this transaction please see Note 16 below. The principal business activities of United are sales, made throughout North Dakota and neighboring states, of oil and gas, and the operation of a convenience store located in Belcourt, North Dakota. Oil and gas service companies such as Turnbull and United purchase bulk fuel, distillates and propane from regional suppliers, then store, sell, and deliver to, among other customers, local businesses, drillers, farms, wholesalers, and individuals. The margin on sales is adjusted according to purchase price. Therefore, while sales volume can vary greatly from one year to the next (because of large fluctuation in wholesale fuel costs), margins remain fairly consistent. In addition to its acquisition strategy, the Company intends to acquire and/or develop and deploy proprietary technologies that will explore or extract oil and gas trapped in the earth using the latest technologies that create the smallest ecological footprint as possible. The Company has one patent that supports this ancillary strategy but does not rely on revenue generation from this technology in its financial projections. Summary of Significant Accounting Policies Principles of Consolidation.The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and include the accounts of United States Oil and Gas Corp and its wholly owned subsidiaries Turnbull, Basinger, and United (collectively, the “Company” or “USOG”).All significant intercompany transactions and balances have been eliminated in the consolidated financial statements. Revenue Recognition.Revenue is generally recognized when persuasive evidence of an arrangement exists, delivery of the product has occurred, the fee is fixed and determinable, and collectability is probable. The Company derives revenues from three primary sources—refined fuels sales, parts sales and services.For refined fuels sales and parts sales, revenue is generally recognized when persuasive evidence of an arrangement exists, delivery has occurred, the contract price is fixed or determinable, title and risk of loss has passed to the customer and collection is reasonably assured.The Company’s sales are typically not subject to rights of return and, historically, sales returns have not been significant.System sales that do not involve unique customer acceptance terms or new specifications or technology with customer acceptance provisions and that involve installation services are accounted for as multiple-element arrangements, where the fair value of the installation service is deferred when the product is delivered and recognized when the installation is complete.In all cases, the fair value of undelivered elements, such as accessories ordered by customers, is deferred until the related items are delivered to the customer.For certain other system sales that do involve unique customer acceptance terms or new specifications or technology with customer acceptance provisions, all revenue is generally deferred until customer acceptance.Deferred revenue from such sales is presented as unearned revenues in accrued liabilities in the accompanying consolidated balance sheets. Taxes collected from customers and remitted to government agencies for specific revenue producing transactions are recorded net with no effect on the income statement. 4 Deferred Revenue. At September30, 2011, and December 31, 2010, the Company had $0 and $34,489, respectively, of deferred revenue related to payments received in advance from the State of North Dakota through its fuel assistance program. This revenue was realized in the first fiscal quarter of 2011. Shipping and Handling Costs.Shipping and handling costs are included in products cost of revenues. Cash and Cash Equivalents.The Company considers all highly liquid cash investment instruments with an original maturity of three months or less to be cash equivalents.The Company maintains its cash accounts at banks which are guaranteed by the Federal Deposit Insurance Corporation (FDIC) up to $250,000. The Company’s deposits are periodically in excess of federally insured limits on a temporary basis. The Company had at September 30, 2011 and December 31, 2010, $0 and $0, respectively, of cash balances in excess of the FDIC limits. There were no cash equivalents at September 30, 2011 or December 31, 2010. Cash Restriction.The Company considers $406,956 and $286,376 of cash on hand to be restricted cash at September 30, 2011 and December 31, 2010, respectively. This cash is considered restricted to working capital purposes of the subsidiaries, and the cash is controlled by managers of the subsidiaries as stipulated in the acquisition agreements. Once payment has been made on debt outstanding to subsidiary managers, cash will become unrestricted. Accounts Receivable. Accounts receivable is recorded net of an allowance for expected losses. The allowance is estimated from historical performance and projections of trends. Gross accounts receivables of approximately $2.4 million and $2.0 million at September 30, 2011 and December 31, 2010, respectively, consist principally of trade receivables from a large number of customers dispersed across a wide geographic base in Kansas, the Dakotas and parts of Montana and have been reduced by allowances for doubtful accounts of approximately $434,000 and $325,820 at September 30, 2011 and December 31, 2010, respectively. Inventories.Inventories consist of equipment and various components and are stated at the lower of cost or market.Cost is determined on a standard cost basis, which approximates the first-in first-out (FIFO) basis. Property, Plant, and Equipment.Property, plant, and equipment is recorded at cost and depreciated over the estimated useful lives of 3 to 40 years using the straight-line method.Expenditures for renewals and improvements that significantly add to the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. Cost of Goods Sold.Cost of Goods Sold for the three months ended September30, 2011 includes the cost of delivery driver’s salaries in the amount of $76,768 and depreciation of assets used for the storage and delivery of product to customer in the amount of $41,480. Cost of Goods Sold for the three months ended September 30, 2010 includes the cost of delivery driver’s salaries in the amount of $33,136 and depreciation of assets used for storage and delivery of product to customers in the amount of $36,018. Advertising Costs.All advertising costs are expensed as incurred and are included in selling and administrative expenses in the consolidated statements of income.Advertising expenses for the three months ended September30, 2011 and September30, 2010 were approximately $0 and $0, respectively. Presentation of Sales and Use Tax.Several states impose various sales, use, utility andexcise taxon all of the Company's sales to non-exempt customers. The company collects the various taxes from these non-exempt customers and remits the entire amount to the applicable jurisdiction. The Company's accounting policy is to exclude the tax collected and remitted to the various taxing jurisdictions from revenue and cost of sales. Income Taxes.The Company provides for deferred taxes in accordance with ASC Topic 740Income Taxes, which requires the Company to use the asset and liability approach to account for income taxes.This approach requires the recognition of deferred income tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities.The provision for income taxes is based on income before income taxes as reported in the accompanying consolidated statements of income.The Company recognizes tax benefits for uncertain tax positions when they satisfy a greater than 50% probability threshold and provides for the estimated impact of interest and penalties for the uncertain tax benefits. 5 Deferred tax provisions/benefits are calculated for certain transactions and events because of differing treatments under generally accepted accounting principles and the currently enacted tax laws of the Federal government. The results of these differences on a cumulative basis, known as temporary differences, result in the recognition and measurement of deferred tax assets and liabilities in the accompanying balance sheets. Intangible Assets.Intangible assets are carried at the purchased cost less accumulated amortization. Amortization is computed over the estimated useful lives of the respective assets, which is ten years. Goodwill. Goodwill represents the excess of the cost for the United and Turnbull acquisitions over the net of the amounts assigned to the assets acquired and liabilities assumed. The Company accounts for its goodwill in accordance with generally accepted accounting standards, which requires the Company to test goodwill for impairment annually or whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable, rather than amortize. The goodwill balance of $1,835,616 at September 30, 2011, is related to the Company's acquisitions of Turnbull in 2009 for $2,681,925 and United in 2010 for $75,111 and a valuation allowance on the Turnbull goodwill of $(921,420). The acquired subsidiaries have years of historical operations which represent the goodwill associated with these companies. Generally accepted accounting standards require that a two-step impairment test be performed annually or whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. The first step of the test for impairment compares the book value of the Company to its estimated fair value. The second step of the goodwill impairment test, which is only required when the net book value of the item exceeds the fair value, compares the implied fair value of goodwill to its book value to determine if an impairment is required. The Company tested for impairment of our goodwill at December 31, 2010 and determined that an impairment was not necessary. The Company sold Turnbull at a loss subsequent to September 30, 2011, which indicated an impairment. As a result, goodwill was impaired for $921,420 to mark the carrying value of Turnbull down to the proceeds received on October 1, 2011. Impairment of Long Lived Assets. The Company has adopted the FASB standard that requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows. Should an impairment in value be indicated, the carrying value of long-lived assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. The FASB also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell. Concentrations of Credit Risk.Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of trade receivables.All of its customers are located in the U.S. and all sales are denominated in U.S. dollars.The Company performs ongoing credit evaluations of its customers to minimize credit risk. Use of Estimates.The preparation of the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America requires the use of management’s estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Accounting for Derivative Instruments. The FASB statement on derivative instruments and hedging activities requires all derivatives to be recorded on the balance sheet at fair value. These derivatives, including embedded derivatives in the Company's structured borrowings, are separately valued and accounted for on the Company's balance sheet. Fair values for exchange traded securities and derivatives are based on quoted market prices. Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. 6 Monte Carlo Valuation Model. The Company valued the conversion features in their convertible notes using a Monte Carlo method, with the assistance of a valuation consultant. The Monte Carlo model for valuing financial derivatives relies on simulating the possible behavior of a stock price many times, with the results of each simulation varying based on a stochastic model. The various results are then combined through averaging or another method to estimate the value of the stock (and, derivatively, the stock option). In general, the more random simulations computed, and the more complex the model will be and subsequently the more accurate the estimate will be. Stock Based Compensation.Beginning January 1, 2006, the Company adopted the FASB standard related to stock based compensation. The standard requires all share-based payments to employees (which includes non-employee Directors), includingemployee stock options, warrants and restricted stock, be measured at thefair valueof the award and expensed over the requisite service period (generally the vesting period). The fair value of common stock options or warrants granted to employees is estimated at the date of grant using the Black-Scholes option pricing model by using the historical volatility of comparable public companies. The calculation also takes into account the common stock fair market value at the grant date, the exercise price, the expected life of thecommon stock optionor warrant, the dividend yield and therisk-free interest rate. The Company from time to time may issue stock options, warrants and restricted stock to acquire goods or services from third parties. Restricted stock, options or warrants issued to other than employees or directors are recorded on the basis of their fair value, which is measured as of the date required by the Emerging Issues Task Force guidance related to accounting for equity instruments issued to non-employees. In accordance with this guidance, the options or warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying equity instrument on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance, is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. As of September30, 2011 and December 31, 2010, no options or warrants related to compensation have been issued, and none are outstanding. Fair Value of Financial Instruments. The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, other assets, fixed assets, derivative liability, deferred revenue, accounts payable, accrued liabilities and short-term debt.The estimated fair value of cash, accounts receivable, other assets, accounts payable, deferred revenue and accrued liabilities approximated their carrying amounts due to the short-term nature of these instruments.The carrying value of short-term debt also approximates fair value since their terms are similar to those in the lending market for comparable loans with comparable risks.None of these instruments are held for trading purposes. The Company utilizes various types of financing to fund its business needs, including debt with warrants attached and other instruments indexed to its stock.The Company reviews its warrants and conversion features of securities issued as to whether they are freestanding or contain an embedded derivative and if so, whether they are classified as a liability at each reporting period until the amount is settled and reclassified into equity with changes in fair value recognized in current earnings.At September30, 2011, the Company had convertible notes valued at $1,159,954 that contain an embedded derivative due to their conversion features not being considered fixed or determinable. In addition to these convertible notes all other debt and equity instruments convertible to common stock at the discretion of the holder were considered as a part of the derivative liability due to the tainted equity environment. These instruments consisted of convertible preferred stock valued at fair value and recorded as a part of the derivative liability. Inputs used in the valuation to derive fair value are classified based on a fair value hierarchy which distinguishes between assumptions based on market data (observable inputs) and an entity’s own assumptions (unobservable inputs).The hierarchy consists of three levels: · Level one – Quoted market prices in active markets for identical assets or liabilities; · Level two – Inputs other than level one inputs that are either directly or indirectly observable; and · Level three – Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. Determining which category an asset or liability falls within the hierarchy requires significant judgment.The Company evaluates its hierarchy disclosures each quarter.The Company’s only asset or liability measured at fair value on a recurring basis is its derivative liability associated with the convertible debt and tainted equity (discussed above).The Company classifies the fair value of the derivative liability under level three. The fair value of the derivative liability was calculated using the Monte Carlo model.Under the Monte Carlo model using an expected term equal to the contractual terms of the debt, volatility ranging from 98.8% to 109.1% and a risk-free interest rate ranging from 0.45% to 0.81%, the Company determined the fair value of the derivative liability to be $660,614 as of September30, 2011. 7 The following table summarizes theassets and liabilitiesmeasured at fair value on a recurring basis as of December 31, 2010 and September30, 2011: Fair value measurements using Carrying Value Level 1 Level 2 Level 3 Total Derivative Liabilities - - Total at 12/31/10 Derivative Liabilities - - Total at 9/30/11: - - There were no instruments valued at fair value on a non-recurring basis as of December 31, 2010. The following table summarizes the discontinuedassets and liabilitiesmeasured at fair value on a non-recurring basis as of September30, 2011: Fair value measurements using Carrying Value Level1 Level 2 Level 3 Total Total Assets of Discontinued Operations - - Total Liabilities of Discontinued Operations ) ) ) Goodwill at September 30, 2011 Valuation allowance for goodwill ) ) ) Fair Value at time of disposition: - - Recently Issued Accounting Standards. In January2010, the FASB issued FASB ASU No.2010-06, “Improving Disclosures about Fair Value Measurements,” which is now codified under FASB ASC Topic 820, “Fair Value Measurements and Disclosures.” This ASU will require additional disclosures regarding transfers in and out of Levels 1 and 2 of the fair value hierarchy, as well as a reconciliation of activity in Level 3 on a gross basis (rather than as one net number). The ASU also provides clarification on disclosures about the level of disaggregation for each class of assets and liabilities and on disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. FASB ASU No.2010-06 is effective for interim and annual periods beginning after December15, 2009, except for the disclosures requiring a reconciliation of activity in Level 3. Those disclosures will be effective for interim and annual periods beginning after December15, 2010. The adoption of the portion of this ASU effective after December15, 2009, as well as the portion of the ASU effective after December15, 2010, did not have an impact on the Company’s consolidated financial position, results of operations or cash flows. In April2010, the FASB issued FASB ASU No.2010-17, “Milestone Method of Revenue Recognition,” which is now codified under FASB ASC Topic 605, “Revenue Recognition.” This ASU provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions. Consideration which is contingent upon achievement of a milestone in its entirety can be recognized as revenue in the period in which the milestone is achieved only if the milestone meets all criteria to be considered substantive. A milestone should be considered substantive in its entirety, and an individual milestone may not be bifurcated. An arrangement may include more than one milestone, and each milestone should be evaluated individually to determine if it is substantive. FASB ASU No.2010-17 was effective on a prospective basis for milestones achieved in fiscal years (and interim periods within those years) beginning on or after June15, 2010, with early adoption permitted. If an entity elects early adoption, and the period of adoption is not the beginning of its fiscal year, the entity should apply this ASU retrospectively from the beginning of the year of adoption. This ASU did not have any effect on the timing of revenue recognition and the Company’s consolidated results of operations or cash flows. 8 In December2010, the FASB issued FASB ASU No.2010-28, “When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts,” which is now codified under FASB ASC Topic 350, “Intangibles — Goodwill and Other.” This ASU provides amendments to Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not a goodwill impairment exists. When determining whether it is more likely than not an impairment exists, an entity should consider whether there are any adverse qualitative factors, such as a significant deterioration in market conditions, indicating an impairment may exist. FASB ASU No.2010-28 is effective for fiscal years (and interim periods within those years) beginning after December15, 2010. Early adoption is not permitted. Upon adoption of the amendments, an entity with reporting units having carrying amounts which are zero or negative is required to assess whether is it more likely than not the reporting units’ goodwill is impaired. If the entity determines impairment exists, the entity must perform Step 2 of the goodwill impairment test for that reporting unit or units. Step 2 involves allocating the fair value of the reporting unit to each asset and liability, with the excess being implied goodwill. An impairment loss results if the amount of recorded goodwill exceeds the implied goodwill. Any resulting goodwill impairment should be recorded as a cumulative-effect adjustment to beginning retained earnings in the period of adoption. This guidance will be applied as necessary during the 2011 fiscal year when evaluating goodwill for impairment. In December2010, the FASB issued FASB ASU No.2010-29, “Disclosure of Supplementary Pro Forma Information for Business Combinations,” which is now codified under FASB ASC Topic 805, “Business Combinations.” A public entity is required to disclose pro forma data for business combinations occurring during the current reporting period. This ASU provides amendments to clarify the acquisition date to be used when reporting the pro forma financial information when comparative financial statements are presented and improves the usefulness of the pro forma revenue and earnings disclosures. If a public company presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) which occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The supplemental pro forma disclosures required are also expanded to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. FASB ASU No.2010-29 is effective on a prospective basis for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2010, with early adoption permitted. The adoption of this ASU will not have a material effect on the Company’s consolidated financial position, results of operations or cash flows. Note 2. Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated modest revenues since inception and has never paid any dividends and is unlikely to pay dividends. The Company has accumulated losses since inception equal to $6,561,560 as of September30, 2011. These factors raise substantial doubt regarding the ability of the Company to continue as a going concern. The continuation of the Company as a going concern is dependent upon the continued financial support from its debt holders, the ability of the Company to obtain necessary equity financing to continue operations and pay down debt and to generate enough operating cash flows to sustain operations in the future. Note 3.Restatement of Consolidated Financial Statements for Prior Period The Company has determined that its previously issued consolidated financial statements for the three and nine months ended September30, 2010 contained errors. As part of the financial statement review, it was determined that certain accounting policies had not been applied properly in the prior periods. A summary of the changes made is listed below. One source of the restatements was the application of the purchase price for the acquisition of United Oil and Gas. Significant adjustments from this were the $357,809 reclassification of purchase price from fixed assets to goodwill.The second source of restatement was the reclassification of $99,013 of Additional Paid In Capital primarily to Preferred Convertible Shares. Finally, there was a significant restatement of expense due to the improper GAAP accounting for several Derivative Instruments the Company has on its balance sheet. These are Convertible Notes Payable that have a variable conversion feature that is dependent on the price of the stock at the time of conversion. This primarily resulted in a derivative liability of $711,340, a gain on the valuation of the derivative at period end of $97,163, discounts to notes payable of $232,801, and amortization expense of $67,366. All of these adjustments were made to the financial statements for the three months ended March 31, 2010 and were presented in the Form 10-Q for the period ended March 31, 2011. However, there are some additional adjustments related to the derivative liability for the three and nine months ended September30, 2010 that are presented below (see Note 15 for more detail). Adjustments also include reclassifications for discontinued operations. The discontinued operations adjustments were a part of the adjustments since the Company is required to retroactively adjust the presentation of prior period financial statements for discontinued operations. 9 Consolidated Balance Sheet at September30, 2010 Prior Adjustment Restated Cash and Cash Equivalents $ $ ) $ Accounts Receivable - net ) Inventory ) Prepaid Expenses ) Other Current Assets ) Total Current Assets ) Current Assets of discontinued operations - Property and equipment, net ) Property and equipment, net of discontinued operations - Goodwill ) Intangible Assets Accumulated Amortization ) ) ) Other Long Term Assets ) Other Long Term Assets of discontinued operations - Total Other Assets ) Total Other Assets of discontinued operations - Total Assets: $ $ ) $ Total Assets of discontinued operations - Notes Payable – current ) Derivative Liability - Accounts Payable ) Accrued Expenses ) Accrued Taxes Payable ) - Total Current Liabilities ) Total Current Liabilities of discontinued operations - Deferred Tax Liability ) - Total Liabilities ) Total Liabilities of discontinued operations - Retained Earnings, including current year loss ) ) ) Additional Paid in Capital Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ ) 10 Consolidated Statement of Operations for the three months ended September30, 2010 Prior Adjustment Restated SALES, net $ $ ) $ Cost of Goods Sold ) Gross Profit ) Operating Expenses: Salaries and Benefits ) Travel and Entertainment ) Professional Fees ) General and Administrative ) Repairs and Maintenance ) Depreciation ) Amortization Bad Debt Expense ) ) Total Operating Expense ) Income (loss) from Operations ) ) Interest Income ) - Accretion Expense - Convertible Notes - ) ) Gain (Loss) on derivative liability - Bad debt recovery (expense) ) - Total Non-operating income, net Income (loss) before income taxes ) ) Income Tax Expense (benefit) ) - Net Loss from Continuing Operations - ) ) Net Income from Discontinued Operations - Net Income (loss) $ ) $ $ 11 Consolidated Statement of Operations for the nine months ended September30, 2010 Prior Adjustment Restated SALES, net $ $ ) $ Cost of Goods Sold ) Gross Profit ) Operating Expenses: Salaries and Benefits ) Servicing and Prospecting Fees ) Travel and Entertainment Professional Fees ) General and Administrative ) Repairs and Maintenance ) Depreciation ) Amortization Bad Debt Expense ) Other Operating Expenses Total Operating Expense ) Income (loss) from Operations ) ) Interest Income ) 20 Interest Expense ) ) Accretion Expense - Convertible Notes - ) ) Gain (Loss) on derivative liability - Bad debt recovery (expense) ) - Other Income (loss) ) ) Total Non-operating income, net ) ) ) Income (loss) before income taxes ) ) ) Income Tax Expense (benefit) ) Net Loss from Continuing Operations - ) ) Net Income from Discontinued Operations - Net Income (loss) $ ) $ ) $ ) 12 Consolidated Statement of Cash Flows for the nine months ended September30, 2010 Prior Adjustment Restated NetIncome $ ) $ ) $ ) Amortization expense on debt discount - ) ) Gain on derivative liabilities - ) ) Depreciation expense ) Amortization of intangibles Change in accounts receivable provision - Other current assets Accrued expenses Deferred revenue/tax ) Cash(Used) Provided by Operating Activities ) Cash paid for purchase of fixed assets ) ) Assumed subsidiary receivables/acquisitions’ payables ) - Cash Used by Investing Activities ) ) ) Borrowings on convertible debt Imputed interest paid on convertible notes ) - Cash Provided by Financing Activities ) Note 4. Accounts Receivable Accounts receivable consisted of the following: September30, 2011 December 31, 2010 Continuing Operations: Accounts receivable $ $ Allowance for uncollectible accounts - - Discontinued Operations: Accounts receivable Allowance for uncollectible accounts ) ) $ $ 13 Note 5.Property, Plant and Equipment Property, plant and equipment at cost consisted of the following: September30, 2011 December 31, 2010 Continuing Operations: Buildings $ $ Equipment Land Vehicles Accumulated depreciation ) ) Discontinued Operations: Buildings Equipment Land Vehicles Accumulated depreciation ) ) Net Property, Plant, and Equipment $ $ Depreciation expense for the nine months ended September30, 2011 and September30, 2010 totaled $167,424 and $169,913, respectively. Depreciation expense for the three months ended September30, 2011 and September30, 2010, totaled $58,516 and $62,637, respectively. Note 6.Intangible Assets Intangible assets consisted of the following: September30, 2011 December 31, 2010 Continuing Operations: Trade Name – United $ $ Customer List Accumulated amortization ) ) Discontinued Operations: Trade Name – Basinger Accumulated amortization ) ) Net Intangible Assets $ $ Amortization expense for the nine months ended September30, 2011 and September30, 2010 totaled $59,103 and $59,777, respectively. Amortization expense for the three months ended September30, 2011 and September30, 2010, totaled $19,700 and $19,702, respectively. Intangible assets are amortized straight line over an estimated useful life of 10 years. 14 Note 7.Accrued Liabilities Accrued liabilities consisted of the following: September30, 2011 December 31, 2010 Continuing Operations: Accrued salaries $ $ Accrued state fuel tax Miscellaneous accruals Discontinued Operations: Accrued salaries Accrued state fuel tax Miscellaneous accruals $ $ Note 8. Lines of Credit The Company has a $750,000 line of credit at Sunflower Bank, maturing December 31, 2011, with an interest rate of 1.3% plus the Wall Street Journal prime rate (3.25% as of September30, 2011). The line of credit is secured by all accounts receivable, inventory and equipment. As of September30, 2011 and December 31, 2010, the balance outstanding was $229,605 and $140,000, respectively. The Company also has a $50,000 open line of credit with the State Bank of Bottineau with an interest rate of 6.95%. As of September30, 2011 and December 31, 2010, the balance outstanding was $0 and $20,076, respectively. The debt is due on demand. Note 9. Debt Debt consisted of the following: September30, 2011 December 31, 2010 Short term: Unsecured convertible notes payable with annual interest rate of 5%1 $ - $ Unsecured convertible notes payable with annual interest rate of 10%2 Unsecured convertible notes payable with annual interest rate of 8%3 Convertible note payable with interest payable quarterly4 Long-term: Unsecured convertible notes payable- annual interest of 10%2 - Discount on convertible notes from derivative valuation ) ) Total convertible notes Unsecured related party notes payable5 Common Stock payable6 - Notes payable on capital equipment7 Unsecured note payable8 - Discontinued long term unsecured related party note payable with 5% annual interest9 Total Debt $ $ 15 1 Notes bear 5% interest and become due in 2011. No interest payments are required and the note can be converted to common stock by the note holder or the company. The note holder can convert the note into common stock at 50% of the average closing bid price of the Common Stock for the ten days prior to the date of conversion. All notes have been converted to stock as of April 13, 2011. There was no accrued interest expense payable at September 30, 2011. 2 Convertible notes bear 10% interest, payable in stock upon conversion. The note includes a conversion feature whereby the holder can convert the note at any time into common stock at 80% of the average price per share over the last fiscal quarter. There is $17,003 in accrued interest payable at September 30, 2011. Notes are due on demand. 3 Convertible notes bear 8% interest, payable in stock upon conversion. The note holder can convert the note after six months into common stock at 45% of the average price per share over the last fiscal quarter. Notes are due from September 30, 2011 to January 25, 2012, and there was $6,963 in accrued interest payable at September 30, 2011. 4 The note bears 8% annual interest that is payable quarterly. The note originally came due on April 9, 2011 but was extended to December 31, 2011. Note may be converted to common stock by note holder. The note holder can convert the note into common stock at 80% of most recent public trading value anytime before note becomes due. There was $23,475 of accrued interest at September 30, 2011. 5 Balance primarily consists of note for $500,000 to Debbie Werner of which $335,000 remains due at September 30, 2011. The note is due December 31, 2011 and bears 5% interest. There was $38,905 of accrued interest at September 30, 2011. Remaining balance of $184,491 consists of related party debt bearing no interest. The amount of imputed interest was immaterial to the financial statements. 6 Balance consists $150,000 of common stock due to Debbie Werner. The payable was part of the acquisition agreement dated January 1, 2010. Stock was paid in February 2011. 7 Balance consists of four notes payable on capital equipment. The average interest rate is 9%. $12,959 is current and due in 2011. $35,563 is long term and due beyond 2011. There was no accrued interest at September 30, 2011. 8 The note bears annual interest rate of 7% and is due on January 15, 2012. Note was signed on August 22, 2011. Accrued interest at September 30, 2011 was $1,093. 9 Balance primarily consists of note to Jeff Turnbull. This note was extended from April 9, 2010 to December 31, 2010 in exchange for increasing balance of the note from $3,750,000 to $4,000,000. The $250,000 increase was booked as finance fee expense in the first quarter of 2010. During the quarter ended September 30, 2010, Jeff Turnbull converted $250,000 of note payable into 500 million shares of common stock. The balance was reduced to $3,750,000 in July, 2010 when Mr. Turnbull converted $250,000 of the debt into 500 million shares of USOG common stock. In the first nine months of 2011, Mr. Turnbull sold an additional $300,000 of the debt to third parties who converted the debt into 233 million shares of common stock. In December, 2010, the note term was extended to December 31, 2012. The note earns 2% interest in 2011 and 10% interest in 2012. Note balance at September 30, 2011 was $3,450,000. There was $51,809 of accrued interest at September 30, 2011. Minimum principal payments of debt in subsequent years: $ Interest expense on the notes payable totaled $137,443 for the nine months ended September30, 2011 and $79,772 for the nine months ended September30, 2010. Interest expense on the notes payable totaled $50,569 for the three months ended September30, 2011, and $18,271 for the three months ended September30, 2010. Accretion expense for the nine months ended September30, 2011 and the nine months ended September30, 2010 was $398,479 and $96,614, respectively. Accretion expense for the three months ended September30, 2011, and the three months ended September30, 2010, was $89,562 and $14,624, respectively. Note 10. Concentrations The Company had concentrations with certain customers (receivables in excess of 10% of total) as follows: September30, 2011 December 31, 2010 Amount % Amount % Customer A $ 13 $ 15 Customer B $
